 1   RIMON, P.C.
     Karineh Khachatourian (SBN 202634)
 2   karineh.khachatourian@rimonlaw.com
     Nikolaus A. Woloszczuk (SBN 286633)
 3   nikolaus.woloszczuk@rimonlaw.com
     2479 E. Bayshore Road, Suite 210
 4   Palo Alto, CA 94303
     Telephone: (650) 461-4433
 5   Facsimile: (650) 461-4433

 6   Attorneys for Defendants,
     CRYSTAL DYNAMICS, INC. and SQUARE ENIX,
 7   INC.

 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11

12   REARDEN LLC, REARDEN MOVA LLC,                    Case No. 17-cv-04187-JST
     California limited liability companies,
13                                                     JOINT STIPULATION AND
                           Plaintiffs,                 [PROPOSED] ORDER TO EXTEND
14
                                                       DEFENDANTS’ DEADLINE TO FILE
            v.
15                                                     RESPONSE TO PLAINTIFFS’
     CRYSTAL DYNAMICS, INC., a California              ADMINISTRATIVE MOTION TO
16   corporation, SQUARE ENIX, INC., a                 SEAL
     Washington Corporation,
17
                           Defendants.
18                                                     Judge:     Hon. Jon S. Tigar
19

20

21

22

23

24

25

26

27

28

       JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE RESPONSE TO PLAINTIFFS’
                                  ADMIN MOTION TO SEAL; CASE NO. 17-CV-04187-JST
 1          Plaintiffs Rearden LLC and Rearden MOVA LLC (“Plaintiffs”) and Defendant Crystal

 2   Dynamics, Inc. (“Crystal”) by and through its counsel of record, stipulate as follows:

 3          WHEREAS, Plaintiffs’ Administrative Motion to File Under Seal was filed on March 7,

 4   2019 (D.I. 184);

 5          WHEREAS, Defendants current deadline to file a response to Plaintiffs’ Administrative

 6   Motion to Seal is March 11, 2019;

 7          WHEREAS, Crystal is currently reviewing said materials to determine if any third party

 8   information is implicated in order to work with all those involved accordingly;

 9          WHEREAS, Crystal has requested, and Plaintiffs have agreed, to grant Crystal an extension

10   of the deadline to file its response to Plaintiffs’ Administrative Motion to File Under Seal;

11          NOW THEREFORE, for good cause, Plaintiffs and Crystal stipulate as follows:

12          Defendant shall have until March 13, 2019 to file its response to Plaintiffs’ Administrative

13   Motion to File Under Seal.

14          IT IS SO STIPULATED.

15
                                                         Respectfully submitted,
16
                                                         RIMON, P.C.
17
     Dated: March 7, 2019                         By:    /s/ Karineh Khachatourian
18                                                       Karineh Khachatourian
                                                         Nikolaus A. Woloszczuk
19
                                                         Attorneys for Defendants,
20                                                       CRYSTAL DYNAMICS, INC. and
                                                         SQUARE ENIX, INC.
21

22

23                                                       HAGENS BERMAN SOBOL SHAPIRO

24   Dated: March 7, 2019                         By:    /s/ Mark Carlson
                                                         Mark S. Carlson (Pro Hac Vice)
25                                                       Steve Berman
                                                         Rio S. Pierce
26
                                                         Attorneys for Plaintiffs,
27                                                       REARDEN LLC and REARDEN MOVA
                                                         LLC
28
                                                        1
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE RESPONSE TO PLAINTIFFS’
                                 ADMIN MOTION TO SEAL; CASE NO. 17-CV-04187-JST
 1            PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated:       March 8          , 2019
                                                           Honorable Jon S. Tigar
 4                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE RESPONSE TO PLAINTIFFS’
                                 ADMIN MOTION TO SEAL; CASE NO. 17-CV-04187-JST
 1                                             ATTESTATION

 2          I, Karineh Khachatourian, am the ECF user whose credentials were utilized in the electronic

 3   filing of this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that Mark

 4   Carlson concurred in the filing of this document.

 5

 6                                                           /s/ Karineh Khachatourian
                                                             Karineh Khachatourian
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE RESPONSE TO PLAINTIFFS’
                                 ADMIN MOTION TO SEAL; CASE NO. 17-CV-04187-JST
